On August 15, 2007, the Defendant was sentenced for Count I: Theft - 1st Offense, a felony, in violation of Section 45-6-301(8)[lst], MCA, Three (3) year deferred imposition of sentence, consecutive with DC-04-311, concurrent with Count II; Count II: Theft - By Deception or Deprivation of Property, a felony, in violation of Section 45-6-301(2)(a), MCA, Three (3) year deferred imposition of sentence, consecutive with DC-04-311, concurrent with Count I; and placed under the supervision of the Department of Corrections, subject to all rules and regulations of the Adult Probation & Parole Bureau; and other terms and conditions given in the Judgment August 15, 2007.
On March 6,2013, Defendant’s prior sentence imposed on August 15,2007, was revoked. The Defendant was sentenced in violation of probation, Count
*81DATED this 28th day of October, 2013.
I: Theft — 1st Offense, a felony, in violation of Section 45-6-301(8) [1st] MCA, to Ten (10) years with Five (5) years suspended to Montana Women’s Prison, concurrent with Count II; Count II: Theft - By Deception or Deprivation of Property, a felony, in violation of Section 45-6-301(2)(a), MCA, Ten (10) years with Five (5) suspended to Montana Women’s Prison, concurrent with Count I; the terms and conditions of the deferred or suspended portion of this Judgment are the same as those contained in the Judgment given August 15, 2007.
On October 4,2013, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present, appearing ProSe, as she indicated on her Application for Review of Sentence. The State was not represented.
Before hearing the Application, the Defendant advised the Division that she did not want to represent herself and that she did not wish to proceed with the sentence review hearing wdthout appointed defense counsel from the Montana Office of Public Defender. The Defendant did not intend to waive her right to appointed defense counsel and misunderstood the Application.
The Division finds that the Montana Office of Public Defender represented the Defendant during her District Court sentencing hearing, and that the Defendant has shown good cause for continued representation from the Montana Office of Public Defender for her sentence review hearing.
Therefore, it is the unanimous decision of the Division that the sentence review hearing shall be CONTINUED to the next available hearing in the Spring of 2014 so that the Defendant can have legal representation appointed by the Montana Office of Public Defender.
Done in open Court this 4th day of October, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.